Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 03/29/22 has been received.  Application No. 16/017,706 of which claims 21-50 have been previously canceled. Claims 1-20 are now pending, all of which are ready for examination by the examiner.  

Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1 and 11, Applicant argues “… None of the cited art references alone or in combination teach or suggest performing these actions in response to determining that the metadata field is blank" as recited in claim 1”.
Examiner respectfully disagrees. Yu teaches in paragraphs [0185], [0208] and [0212] a method of determining which fields are missing (analogous to blank field(s)). Furthermore, Yu teaches in paragraph [0210] in determining if fields lack a corresponding field. Therefore, the combination of Allen, Boguraev, and Yu discloses the claimed limitations. In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. PGPub 2016/0171900; hereinafter “Allen”) in view of Boguraev et al. (U.S. PGPub 2014/0072948; hereinafter “Boguraev”) and further in view of Yu et al. (U.S. PGPub 2016/0147828; hereinafter “Yu”).

As per claims 1 and 11, Allen discloses a method and a system for generating metadata for media assets, the method comprising:
accessing a metadata repository that stores a plurality of metadata items for the media asset; (See paras. 122 and 128, wherein posts identified and stored as metadata in forum tree is disclosed, also See para. 59, wherein a movie (analogous to media asset) is disclosed; as taught by Allen.)
determining whether the plurality of metadata items comprises a second metadata item with a second label field that matches the first label field; (See Figs. 9 and 11, wherein method of comparing and scoring child posts focus to main post (i.e. parent’s focus) is disclosed, also See para. 75, wherein method of determining whether child post match the referential term in the parent post is disclosed; as taught by Allen.)
However, Allen fails to disclose based on determining that plurality of metadata items lacks the second metadata item with the second label field that matches the first label field, generating a natural language request to provide a value for the first data field corresponding to the first label field; publishing the natural language request to a plurality of users; determining that a plurality of replies was received in response to the natural language request; comparing each reply of the plurality of replies with each other reply of the plurality of replies; selecting, based on the comparing, a text segment that is common to at least some replies of the plurality of replies; and setting the first data field to the selected text segment.
On the other hand, Boguraev teaches based on determining that plurality of metadata items lacks the second metadata item with the second label field that matches the first label field, generating a natural language request to provide a value for the first data field corresponding to the first label field; (See paras. 9 and 11, wherein method of generating secondary question is disclosed, also See paras. 43-44 and 51-52, wherein determining a missing piece of information is disclosed, also See paras. 85-94, wherein QA system functions on generating follow-on inquiries is disclosed; as taught by Boguraev.)
publishing the natural language request to a plurality of users; (See paras. 5-6 and 38, wherein outputting secondary question to external sources to obtain responses is disclosed, also See Figs. 5-6, and paras. 65 and 72-74, wherein generating follow-on inquires is disclosed, also See paras. 85-94, wherein QA system functions on generating follow-on inquiries is disclosed; as taught by Boguraev.)
determining that a plurality of replies was received in response to the natural language request; (See para. 65-67, wherein response filtering and processing of responses in which “these responses can be filtered to make sure that the responses are from actual humans (as opposed to computerized answering systems), for example, based on responses to supply missing information that a machine would have trouble answering. Additionally, the responses can be filtered to make sure that the responses are above a certain level of accuracy (based upon the reputation of the responder, correlation with the known correct answer, agreement of the responses with one another, etc…” is disclosed, also See paras. 85-94, wherein QA system functions on generating follow-on inquiries is disclosed; as taught by Boguraev.)
comparing each reply of the plurality of replies with each other reply of the plurality of replies; (See para. 65-67, wherein response filtering and processing of responses in which “these responses can be filtered to make sure that the responses are from actual humans (as opposed to computerized answering systems), for example, based on responses to supply missing information that a machine would have trouble answering. Additionally, the responses can be filtered to make sure that the responses are above a certain level of accuracy (based upon the reputation of the responder, correlation with the known correct answer, agreement of the responses with one another, etc…” is disclosed, also See paras. 85-94, wherein QA system functions on generating follow-on inquiries is disclosed; as taught by Boguraev.)
selecting, based on the comparing, a text segment that is common to at least some replies of the plurality of replies; (See para. 34 and 37-38, wherein determining common-sense knowledge and employing crowd sourcing to respond to inquiries is disclosed; as taught by Boguraev.)
and setting the first data field to the selected text segment. (See para. 9, wherein method of generating plurality of candidate answers is disclosed, also See para. 65-67, wherein response filtering and processing of responses in which “these responses can be filtered to make sure that the responses are from actual humans (as opposed to computerized answering systems), for example, based on responses to supply missing information that a machine would have trouble answering. Additionally, the responses can be filtered to make sure that the responses are above a certain level of accuracy (based upon the reputation of the responder, correlation with the known correct answer, agreement of the responses with one another, etc…” is disclosed, also See paras. 85-94, wherein QA system functions on generating follow-on inquiries is disclosed; as taught by Boguraev.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Boguraev teachings in the Allen system. Skilled artisan would have been motivated to incorporate a method for generating secondary questions in an introspective question answering system taught by Goguraev in the Allen system for determining correct answer in a forum thread.  In addition, both of the references (Allen and Boguraev) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data retrieval.  This close relation between both of the references highly suggests an expectation of success.
However, the combination Allen and Boguraev fails to disclose retrieving a first metadata item, wherein the first metadata item associated with a media asset, comprises a first label field and a corresponding first data field; determining whether the first data field corresponding to the first label field is blank; in response to determining that the first data field corresponding to the first label field is blank.
On the other hand, Yu teaches retrieving a first metadata item, wherein the first metadata item associated with a media asset, comprises a first label field and a corresponding first data field; (See paras. 29, 164 and 212, wherein metadata associated with data objects included with application content are disclosed; as taught by Yu.)
determining whether the first data field corresponding to the first label field is blank; in response to determining that the first data field corresponding to the first label field is blank. (See paras. 185 and 208, wherein determining which user input fields are missing is disclosed, also See Figs. 12-13, paras. 135 and 181, wherein generating and updating of field list is disclosed; as taught by Yu.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Yu teachings in the combination of Allen and Boguraev system. Skilled artisan would have been motivated to incorporate a method for providing user content received from a user device, a request for content taught by Yu in the combination of Allen and Boguraev system for determining correct answer in a forum thread.  In addition, both of the references (Allen, Boguraev, and Yu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data retrieval.  This close relation between both of the references highly suggests an expectation of success.

As per claims 2 and 12, the combination of Allen, Boguraev, and Yu further discloses wherein generating the natural language request comprises:
searching a template database to identify a stored natural language request template that comprises metadata that matches the first label field; (See paras. 38-41, wherein QA system functions, such as sending questions, i.e. natural language questions are disclosed; as taught by Allen.)
and inserting the first label field and an identifier of the media asset into the stored natural language request template to generate the natural language request. (See paras. 38-41, wherein QA system functions, such as sending questions, i.e. natural language questions are disclosed, also See Figs. 6 and 15, paras. 48 and 121-122, wherein process of answer questions in a question answering (QA) system is disclosed, also See para. 122, wherein process of selecting online forum/thread is disclosed; as taught by Allen.)

As per claims 3 and 13, the combination of Allen, Boguraev, and Yu further discloses wherein the identifier of the media asset is a text segment, and wherein inserting the identifier of the media asset into the stored natural language request template comprises inserting the text segment into the stored natural language request template. (See Fig. 8, para. 122, wherein process of selecting online forum/thread in which “if the requestor asked "who was the best batter in MLB in 2014?" then the LAT/focus would match threads where the main post dealt with major league baseball, batting statistics, and the like. Main posts that do not match the question's LAT/focus would receive low score, while main posts that focus on MLB, batting statistics, and the like would receive higher scores…” is disclosed; as taught by Allen.)

As per claims 4 and 14, the combination of Allen, Boguraev, and Yu further discloses wherein the identifier of the media asset is an image, and wherein inserting the identifier of the media asset into the stored natural language request template comprises inserting the image into the stored natural language request template. (See Fig. 3, para. 50, wherein posts can be text, images, and information is disclosed, also See paras. 60-61, wherein a forum discussion on a movie of questions is disclosed, also See para. 122, wherein process of selecting online forum/thread is disclosed; as taught by Allen.)

As per claims 5 and 15, the combination of Allen, Boguraev, and Yu further discloses wherein generating for display the natural language request on a multi-user forum accessible via a network to the plurality of users; (See Fig. 12, para. 92, wherein process of performing a persona-based conversation routine between users and QA system is disclosed, also See paras. 97-114, wherein forum thread ingestion processes are disclosed; as taught by Allen.)
receiving via a user interface of the multi-user forum a reply to the natural language request from a first user of the plurality of users and a reply to the natural language request from a second user of the plurality of users; (See Fig. 12, paras. 92-95, wherein process of performing a persona-based conversation routine between users and QA system is disclosed, also See paras. 97-114, wherein forum thread ingestion processes are disclosed; as taught by Allen.)
and generating for display the first reply and the second reply on the multi-user forum. (See Figs. 13-15, paras. 2, 116 and 124, wherein returning final conversational answer is disclosed; as taught by Allen.)

As per claims 6 and 16, the combination of Allen, Boguraev, and Yu further discloses publishing the natural language request to a plurality of users comprises publishing the natural language request on a multi-user forum at a first time; (See Fig. 12, paras. 92-95, wherein process of performing a persona-based conversation routine between users and QA system is disclosed, also See paras. 97-114, wherein forum thread ingestion processes are disclosed; as taught by Allen.)
and determining that a plurality of replies was received in response to the request comprises: (See Fig. 12, paras. 92-95, wherein process of performing a persona-based conversation routine between users and QA system is disclosed, also See paras. 97-114, wherein forum thread ingestion processes are disclosed; as taught by Allen.)
accessing the multi-user forum at a second time to determine that the multiuser forum comprises data that was not published on the multi-user forum at the first time; (See Fig. 6 and 9, para. 49, wherein new post data is disclosed, also See Figs. 12-13, wherein identifying candidate answers is disclosed; as taught by Allen.)
and accessing the multi-user forum at a third time to determine that the multiuser forum comprises data that was not published on the multi-user forum at the second time. (See Fig. 6 and 9, para. 49, wherein new post data is disclosed, also See Figs. 12-13, wherein identifying candidate answers is disclosed; as taught by Allen.)

As per claims 7 and 17, the combination of Allen, Boguraev, and Yu further discloses the plurality of replies comprises: data that was published on the multi-user forum at the second time but not at the first time; (See Fig. 6 and 9, para. 49, wherein new post data is disclosed, also See Figs. 12-13, wherein identifying candidate answers is disclosed; as taught by Allen.)
and data that was published on the multi-user forum at the third time but not at the second time. (See Fig. 6 and 9, para. 49, wherein new post data is disclosed, also See Figs. 12-13, wherein identifying candidate answers is disclosed; as taught by Allen.)

As per claims 8 and 18, the combination of Allen, Boguraev, and Yu further discloses wherein retrieving a first metadata item associated with a media asset comprises: retrieving a media asset identifier associated with the media asset; (See Fig. 6, wherein post identifier is disclosed, also See Fig. 3, para. 50, wherein posts can be text, images, and information is disclosed; as taught by Allen.)
searching a metadata database for a metadata item associated with the media asset identifier; (See Fig. 6, wherein post identifier is disclosed, also See Fig. 3, para. 50, wherein posts can be text, images, and information is disclosed; as taught by Allen.)
and retrieving the metadata item associated with the media asset identifier based on the searching. (See Fig. 6, wherein post identifier is disclosed, also See Fig. 3, para. 50, wherein posts can be text, images, and information is disclosed, also See Fig. 9, para. 81, wherein retrieving data for post is disclosed; as taught by Allen.)

As per claims 9 and 19, the combination of Allen, Boguraev, and Yu further discloses wherein the first metadata item is a data structure comprising a plurality of stored ordered pairs of text values, and wherein a first ordered pair of the plurality of ordered pairs comprises the first label field and the associated first data field; and wherein setting the first data field to the selected text segment comprises: searching the plurality of stored ordered pairs of text values to identify the first ordered pair that comprises the first label field and the associated first data field; (See Fig. 6, paras. 63-64 and 71, wherein processing posts in thread and identifying any parents to the post already in forum tree is disclosed; as taught by Allen.)
replacing the text value of the associated first data field with the text value of the text segment; (See Fig. 20, paras. 145-146, wherein indicating replacement of anaphora with referential terms and highlight replacement in user interface is disclosed; as taught by Allen.)
and storing the first ordered pair, updated based on the replacing, as a part of the plurality of stored ordered pairs. (See Fig. 4, paras. 36 and 55-56, wherein storing data is disclosed; as taught by Allen.)

As per claims 10 and 20, the combination of Allen, Boguraev, and Yu further discloses identifying a plurality of text segments common to at least some replies of the plurality of replies; (See para. 96, wherein analyzing for similarity in child responses is disclosed; as taught by Allen.)
calculating a length of each text segment of the plurality of text segments; (See paras. 39-41, wherein applying algorithms in analysis in which “some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data. Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity…[0040]” and ranking set of answers and generating a final answer is disclosed; as taught by Allen.)
and selecting a shortest text segment of the plurality of text segments. (See paras. 39-41, wherein applying algorithms in analysis in which “some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data. Other reasoning algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity…[0040]” and ranking set of answers and generating a final answer is disclosed; as taught by Allen.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153